SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) March 16, 2010 COLUMBUS SOUTHERN POWER COMPANY (Exact Name of Registrant as Specified in Its Charter) Ohio (State or Other Jurisdiction of Incorporation) 1-2680 31-4154203 (Commission File Number) (IRS Employer Identification No.) 1 Riverside Plaza, Columbus, OH (Address of Principal Executive Offices) (Zip Code) 614-716-1000 (Registrant's Telephone Number, Including Area Code) None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On March 16, 2010, Columbus Southern Power Company (the “Company”) entered into an Underwriting Agreement with Barclays Capital Inc. (the “Underwriter”), relating to the offering and sale by the Company of $150,000,000 of its Floating Rate Notes Series A, due 2012 (the “Notes”). Item 9.01.Financial Statements and Exhibits (c)Exhibits 1(a) Underwriting Agreement, dated March 11, 2010, between the Company and the Underwriter in connection with the sale of the Notes. 4(a) Company Order and Officer’s Certificate, between the Company and Deutsche Bank Trust Company Americas, as trustee, dated March 16, 2010, establishing the terms of the Notes. 4(b) Form of the Notes (included in Exhibit 4(a) hereto). 5(a) Opinion of Thomas G. Berkemeyer regarding the legality of the Notes. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COLUMBUS SOUTHERN POWER COMPANY By: /s/ Thomas G. Berkemeyer Name: Thomas G. Berkemeyer Title: Assistant Secretary March 16, 2010 EXHIBIT INDEX Exhibit Number Description 1(a) Underwriting Agreement, dated March 11, 2010, between the Company and the Underwriter in connection with the sale of the Notes. 4(a) Company Order and Officer’s Certificate, between the Company and Deutsche Bank Trust Company Americas, as trustee, dated March 16, 2010, establishing the terms of the Notes. 4(b) Form of the Notes (included in Exhibit 4(a) hereto). 5(a) Opinion of Thomas G. Berkemeyer regarding the legality of the Notes.
